DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pak (US 2014/0187417) in view of Nojiri (US4746749).
Pak discloses (para. [0027]-[0030], [0056]) a method for preparing a silver impregnation solution comprising: forming an aqueous organic amine solution (apparently a reaction vessel involved for holding such solution), then adding oxalic acid powder through a first feeding conduit to such organic amine solution in a small portion to obtain an aqueous oxalic acid-organic amine solution; then adding particulate silver oxide to the aqueous oxalic acid-organic amine solution for dissolving, subjecting the silver impregnation solution to filtration. 
	Regarding claim 1, Pak does not expressly teach directing the aqueous oxalic-acid amine solution to a complexation reactor or feeding silver oxide through a second conduit to the complexation reactor. 
	Nojiri teaches silver oxalate is obtained through adding oxalic acid with silver salt (including silver oxide) for preparing a silver catalyst (col. 1 lines 8-15, col. 2 lines 39-43).  Nojiri further teaches silver oxalate obtained via separately preparing an aqueous solution of the silver salt and an aqueous solution of oxalic acid and/or the oxalate, adding one of the aqueous solutions to the other and mixing them, or introducing the two aqueous solutions into another reaction vessel and mixing them in it. Most preferably, the two aqueous solutions are introduced into the other reaction vessel and mixed, wherein a second feeding conduit for adding silver salt solution into the second complexation reactor and introducing the oxalic acid comprising solution into the second complexation reactor are expected. 
	It would have been obvious for one of ordinary skill in the art directing the aqueous oxalic acid-organic amine solution ( an oxalic acid containing solution) into the complexation reactor and adding silver oxide through a second feeing conduit to the complexation reactor as shown by Nojiri to modify the silver impregnation solution producing process because by doing so can help obtaining silver oxalate having industrial advantages, excellent settlability, filtrability and water washability etc. benefits  as suggested by Nojiri (col. 1 line63-col. 2 line 4, col. 4 line 3-9). 
	Regarding claim 2, Pak specifically discloses 174.1 oxalic acid being used (molar mass of oxalic acid is 126 g/mol) and 326.5 silver oxide used (molar mass of silver oxide being 231.74 g/mol) (para. [0056]), therefore, oxalic acid molar mass is 174.1/126=1.38 mol while Ag molar mass being 2x326.5/231.74=2.82 mol.  Hence the molar ratio of oxalic acid to silver is 0.49, which is close enough to the claimed ratio, thus renders a prima facie case of obviousness (see §MPEP 2144.05 I). 
	Nojiri also teaches the silver salt and oxalic acid solution before mixing both having a concentration in the range of 0.1 to 6N (col. 3 lines 19-23), wherein oxalic acid to silver molar ratio is overlapping or within that of instantly claimed range thus renders a prima facie case of obviousness (see §MPEP 2144.05 I). 
	It would have been obvious for one of ordinary skill in the art to adopt a same oxalic acid to silver molar ratio as that of instantly claimed via routine experimentation (see §MPEP 2144.05 II) for help obtaining desired silver oxalate for intended usage as silver catalyst for producing ethylene oxide as suggested by Nojiri (col. 1 lines 8-15, col. 2 lines 39-43). 
	Regarding claim 3-4, Pak teaches organic amine solution temperature being maintained at 50 ºC and oxalic acid being added in small portion to avoid overheating wherein aqueous oxalic acid-amine solution temperature apparently around 50 ºC, or  not more than 80°C  minus maximum adiabatic temperature rise during step (d)  (para. [0056]). 
Regarding claim 5, Pak discloses using high purify of oxalic acid dehydrate, which is ACS certified reagent from Fisher, such oxalic acid dehydrate having impurity level meet ACS standard.   Fisher Scientific discloses oxalic acid having ACS grade comprising sulfate ion maximum being 50 ppm (https://www.fishersci.com/shop/products/oxalic-acid-dihydrate-99-5-acs-reagent-thermo-scientific/AC423152500).  Therefore, Pak disclosed oxalic acid dehydrate having 1500 ppmw or less of sulfate ions as that of instantly claimed.  As for the claimed oxalic acid dihydrate, since such oxalic acid will be dissolved into water for forming an aqueous solution, therefore, it would have been obvious for one of ordinary skill in the art to adopt oxalic acid in dehydrate form or hydrated form (i.e. oxalic acid dihydrate) for help obtaining a desired oxalic acid aqueous solution because adopting a dehydrated or hydrated form of a chemical compound only an obvious choice for one of ordinary skill in the art. 
Regarding claim 6, Pak does not expressly teach oxalic acid dihydrate powder having at least 75% by volume of the particles having a particle size of 250 micron or lower. 
However, Pak already teaches carrier material used for making such catalyst can be less than 20 µm and the pore of such carrier material being less than about 20 µm (para. [0019], [0021]) and such oxalic acid dihydrate need be dissolved into aqueous solution and be dispersed onto such support with such size of pores. In order for completely dissolving for later on mixing with silver oxide for being dispersed onto the carrier, such oxalic acid dihydrate size need be small, such as not greater than such carrier particle size for effectively dissolving and dispersing.  Therefore, it would have been obvious for one of ordinary skill in the art to adopt oxalic acid dihydrate particle size being less than 20 µm (apparently more than 75% of volume of particle being less than 250 µm) similar as carrier material (both are precursor material) for help forming desired oxalic acid solution thus forming desired silver impregnating solution. 
Regarding claim 7, Pak already teaches slowly adding silver oxide being added in small portions, wherein a time is involved.  It would have been obvious for one of ordinary skill in the art to adopt a same addition rate  not exceeding 3 minutes per Kg of added silver metal as that of instantly claimed via routine experimentation (see §MPEP 2144.05 I) for help obtaining desired silver impregnating solution because such addition rate is just an operating parameter and optimizing such operating parameter for forming desired silver impregnating solution would have reasonable expectation of success for one of ordinary skill in the art. 
	 Regarding claim 8 and 12-13, Pak teaches using high purity of silver oxide (Ames Goldsmith Corp.) (para. [0056]) wherein such silver oxide apparently having water content up to 20% by weight, at most 500 ppmv of trace metals selected from copper, iron, lead, nickel and sodium, or at most 500 ppmv of the sum of chloride and sulfate ions.   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt high purity of silver oxide, in other words, minimum impurities including water, trace metal selected from copper, iron, lead, nickel and sodium, and trace amount of chloride and sulfate anions (all such impurities closes to 0% by weight)  in a high purity  silver oxide for help minimizing undesired impurities in the formed silver impregnation solution thus for help obtaining a desired Ag catalyst having high purity.  
	Regarding claim 9, Pak discloses using high purity silver oxide particles from Ames Goldsmith Corp. (para. [0056]), which discloses the silver oxide particle size distribution can be between 2-15 microns (see https://www.amesgoldsmith.com/products-services/silver-oxide/), apparently such silver oxide having at least 75% by volume of the particle size of 250 µm or less. 
	Regarding claim 14, Pak teaches the final silver impregnation solution comprising 30% by weight of dissolved silver cations (para. [0029], [0056]). 
	Regarding claim 15 and 16, Pak also teaches using ethylenediamine, wherein the molar ratio of amine from about 0.2 to 4 moles of silver, correspondingly, 0.4 mole to 4 moles of nitrogen atoms of the organic amine to silver cations, Pak expressly discloses the molar ratio of nitrogen atoms of the organic amine to silver cations being 2.61 (calculated based on para. [0056] disclosed example).  Such molar ratio of nitrogen atoms of the organic amine to silver cations overlaps with or is close enough to that of instantly claimed ratio, thus renders a prima facie case of obviousness (see §MPEP 2144.05 I). 
	Regarding claim 17, as for directing aqueous oxalic acid-organic amine solution alternatively to a first complexation reactor and a second complexation reactor, it would have been obvious for one of ordinary skill in the art to adopt two complexation reactors
for directing aqueous oxalic acid-organic amine solution into because adopting two complexation reactors for alternatively directing aqueous oxalic acid-organic amine solution is a routine engineering process for directing such solution into a complexation reactor thus forming desired silver impregnation solution. 
	Regarding claim 18, Pak further teaches impregnating a refectory support with the formed silver impregnation solution, then subjecting such silver impregnated refractory support to a calcination process (para. [0057]-[0059]). 
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pak (US 2014/0187417) in view of Nojiri (US4746749) as applied above, and further in view of Shima (JP2005052838) (For applicant’s convenience, Machine translation has been used for citations). 
Regarding claim 10 and 11, Pak in view of Nojiri does not expressly teach such silver oxide particle size, secondary particle size or specific surface area. 
However, Pak already teaches catalyst carrier particle size can be have different particle size and such carrier having specific surface area of 0.1 to 10 m2/g (para. [0019]-[0020]). 
Shima further discloses the catalyst carrier particle can have primary particle size particularly preferably 1 to 5 µm and secondary particle size particularly preferably 30 to 100 µm (para. [0014], example 1) and such carrier having specific surface area of 0.03 to 10 m2/ g (para. [0024]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known primary particle size and secondary particle size and specific surface area of carrier as shown by Shima to practice the carrier of Pak in view of Nojiri because adopting such well-known primary particle size and secondary particle size and specific surface area of carrier for help obtaining a desired supported silver catalyst for ethylene oxide production would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 §KSR).  
Since Pak already teaches such silver oxide need be dissolved into solution and then be dispersed onto such size carrier with certain size of pores. In order for quickly dissolving and evenly distribution into such porous carrier, the precursor of silver oxide particle size need be small, such as not greater than such carrier particle size for effectively dissolving and dispersing.  Therefore, it would have been obvious for one of ordinary skill in the art to adopt silver oxide particle size similar as catalyst carrier size and having a similar specific surface area like catalyst carrier (both are precursor materials) for help forming desired silver impregnation solution thus forming desired silver catalyst for ethylene oxide production. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732